Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered June 25, 2004, convicting him of attempted murder in the second degree, reckless endangerment in the first degree, criminal contempt in the first degree (two counts), assault in the second degree (two counts), unlawful imprisonment in the first degree, attempted assault in the second degree, and aggravated criminal contempt, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence establishing his guilt of attempted murder in the second degree and reckless endangerment in the first degree is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The County Court providently exercised its discretion in admitting into evidence a tape recording of 911 calls to the police made by one of the testifying witnesses because the tape was properly established as accurate and authentic (see People v Ely, 68 NY2d 520, 527 [1986]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit (see CPL 470.05 [2]). Skelos, J.E, Florio, Leventhal and Hall, JJ., concur.
*763Motion by the appellant on an appeal from a judgment of the County Court, Westchester County, rendered June 25, 2004, to unseal the grand jury minutes. By decision and order on motion of this Court dated April 11, 2006 [2006 NY Slip Op 66858(U)], the motion was held in abeyance and referred to the panel of Justices hearing the appeal, for a determination after an in camera review of the minutes in question.
Upon the papers filed in support of the motion, the papers filed in opposition, and upon an in camera review of the minutes in question, it is
Ordered that the motion is denied. Skelos, J.P., Florio, Leventhal and Hall, JJ., concur.